Citation Nr: 1231131	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  04-38 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial rating for hypertension, rated 10 percent disabling.

2.  Entitlement to service connection for a left eye disorder.

3.  Entitlement to service connection for a right eye disorder.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for a left foot disorder.

8.  Entitlement to service connection for a right foot disorder.

9.  Entitlement to service connection for a left shoulder disorder.

10.  Entitlement to service connection for a right shoulder disorder.

11.  Entitlement to service connection for diabetes mellitus, type II.

12.  Entitlement to service connection for a disorder manifested by insomnia.

13.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD).

14.  Entitlement to service connection for disorder manifested by fatigue, to include chronic fatigue syndrome.

15.  Entitlement to service connection for a headache disorder.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 






INTRODUCTION

The Veteran had active duty service from March 1981 to October 1993 and active duty for training service from November 1978 to June 1979, with periods of reserve military service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from respective June 2003, June 2007 and September 2008 decisions by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO) and Remand and Rating Development Team, in Huntington, West Virginia.

These matters were previously remanded by the Board in May 2008 and February 2011.  With regard to the issues adjudicated in this decision, the Board finds that there has either been substantial compliance with the Board's prior remand directives, or that in light of the disposition of the issue, any such noncompliance is not prejudicial.

In December 2007, the Veteran testified at a hearing before a Veterans Law Judge who is no longer employed by the Board.  In November 2010, the Board sent a letter to the Veteran advising him that he could testify at another Board hearing; however, in a December 2010 statement, he waived his right to an additional hearing and requested the Board consider his claims based on the evidence of record.  38 C.F.R. §§ 20.703, 20.707, 20.1304 (2011).  Accordingly, the Board may properly evaluate the Veteran's claims.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral eye disorders, bilateral foot disorders, bilateral shoulder disorders, diabetes mellitus, a headache disorder, a disorder manifested by insomnia, a gastrointestinal disorder (to include GERD), and a disorder manifested by chronic fatigue (to include chronic fatigue syndrome), are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's hypertension has not been productive of diastolic pressure predominately 110 or more, or systolic pressure of 200 or more, at any time during the course of this appeal.

2.  The Veteran has not been diagnosed with a low back disorder.

3.  The probative evidence of record links the Veteran's currently-diagnosed bilateral knee osteoarthritis to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in excess of 10 percent for hypertension have not been met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.104, Diagnostic Code 7101 (2011).

2.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  The criteria for service connection for left knee osteoarthritis have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  The criteria for service connection for right knee osteoarthritis have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

With regard to the Veteran's bilateral knee disorder service connection claims, the Board is granting the benefits sought.  Therefore, no discussion of VA's duties to notify and assist with regard to these claims is necessary.
 
With regard to the Veteran's hypertension increased rating claim, the Veteran's claim for a higher rating arises from his disagreement with the initial evaluation assigned effective as of the date of the grant of service connection.  Courts have held that in these circumstances, once notice has been satisfied in conjunction with the grant of service connection, additional notice is not required under 38 U.S.C.A. § 5103.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the appeal of this issue may be adjudicated without remand for further notification.

With regard to the Veteran's low back disorder service connection claim, the Veteran was advised of the criteria for establishing service connection, as well as the evidence he was responsible for obtaining and the evidence VA would obtain on his behalf, in a December 2004 letter.  (This letter was provided to the Veteran in conjunction with his claim to reopen service connection for a low back disorder, and the Board reopened the claim in 2011.)  A June 2008 letter further advised the Veteran of the method by which VA determines disability ratings and effective dates, and the Veteran's claim was subsequently readjudicated, as reflected by supplemental statements of the case issued in March 2009, September 2009, and January 2012.  Thus, any errors with regard to the content and the timing of the notice provided have been rendered harmless, and neither the Veteran nor his representative have alleged any prejudice resulting from the notice provided.

The Board also finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the Veteran's hypertension increased rating claim and low back disorder service connection claim has been obtained, including the Veteran's VA and private treatment records.  Moreover, the Veteran has not identified any relevant, available treatment records that have not been obtained.  Pursuant to the Board's February 2011 remand directives, the Veteran's recent VA treatment records were obtained, and the Veteran was requested to provide the information necessary to allow VA to obtain any other relevant treatment records, but he did not provide any such information.  Furthermore, during his 2011 VA examinations, the Veteran did not report receiving any non-VA treatment for his hypertension or low back disorder.

The Veteran was also provided with VA examinations with regard to his claims, and the Board finds that these VA examinations are sufficient for adjudicatory purposes.  The examinations addressing his hypertension adequately discuss the Veteran's blood pressure readings and reported symptoms.  Further, the examinations addressing the Veteran's claimed low back disorder addressed the Veteran's reported in-service low back history, as well as his current symptoms and diagnosis.  The opinion rendered in conjunction with the Veteran's 2011 VA low back disorder examination is also sufficient, as the opinion provided an adequate rationale for the examiner's failure to render an link the Veteran's current low back pain to service or the Veteran's hypertension, namely the lack of a current low back disorder diagnosis.

The Veteran also testified at a hearing before a the Board.  However, the Veteran's hearing focused on his claims to reopen service connection for a low back disorder and hypertension, and these claims were subsequently granted by the Board.  Thus, any potential prejudice resulting from any failure of the Veterans Law Judge who conducted this Board hearing to comply with the directives of 
Bryant v. Shinseki, 23 Vet. App. 488 (2010), has been rendered harmless.

For the foregoing reasons, the Board finds that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  As such, no further assistance to the Veteran with the development of evidence is required. 

Higher Rating Claim

The Veteran is seeking a higher rating for his service-connected hypertension, which has been evaluated as 10 percent disabling throughout the entire rating period.  

Disability evaluations are determined by comparing the Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  The Board considers all the evidence of record in making its determination, although it may not necessarily reference each and every document in its decision, but when a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Likewise, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Evaluations for hypertension are assigned under Diagnostic Code 7101, which states that the Veteran's currently-assigned 10 percent evaluation is assigned based on evidence reflecting a diastolic pressure of predominantly 100 or more, a systolic pressure of predominantly 160 or more, or an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  The next higher rating of 20 percent requires evidence reflecting a diastolic pressure of predominantly 110 or more, or a systolic pressure of predominantly 200 or more.  A 40 percent evaluation contemplates a diastolic pressure of predominantly 120 or more, and a 60 percent evaluation contemplates a diastolic pressure of predominantly 130 or more.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran's recorded blood pressure readings throughout the rating period on appeal fail to reflect any readings of a diastolic pressure of 110 or more or a systolic pressure of 200 or more.  Rather, the highest blood pressure reading recorded during the instant rating period was recorded in October 2009, at which time the Veteran had a diastolic pressure of 96 and a systolic pressure of 150.  Moreover, this elevated blood pressure reading appears to be abnormally high, as the Veteran's other blood pressure readings of record, including those recorded during the Veteran's May 2011 VA hypertension examination, reflect a range of diastolic pressures from 114 to 137 and a range of systolic pressures from 62 to 82.  Given this evidence, the Veteran does not meet the schedular criteria for the next higher disability evaluation.  Moreover, as the Veteran has not reported blood pressure readings greater than those recorded in his medical treatment records, a consideration of his lay statements would not serve as a basis for awarding an increased rating.

As the evidence of record fails to reflect the requisite findings upon which to award an increased rating for the Veteran's service-connected hypertension, the Veteran's appeal of this issue is denied.

Finally, in exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's hypertension, which is specifically rated based on blood pressure readings.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extra-schedular rating is not warranted.

Service Connection Claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board will be mindful of the appropriate consideration of lay evidence, as set forth above.   

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

With regard to the Veteran's claimed low back disorder, the Board finds that the evidence of record fails to support a basis for granting service connection.  

At the outset, the Board acknowledges that the Veteran's service treatment records reflect his in-service complaints of experiencing low back pain and a diagnosis of lumbar strain.  Moreover, the record reflects the Veteran's reports of experiencing ongoing back pain since service, and the Veteran is competent to report this symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   Furthermore, the Board finds that the Veteran's contentions are credible, as his statements have remained consistent over time and are corroborated by other evidence of record.  Namely, the record reflects that the Veteran sought service connection for a back disorder within one year of his discharge from service, and his medical treatment records document his reports of experiencing ongoing low back pain.  

However, the evidence of record fails to reflect that the Veteran has been diagnosed with a low back disorder during the appeal period.  Rather, the Veteran's VA treatment records characterize the Veteran's low back impairment as chronic low back pain, and x-rays conducted in conjunction with the Veteran's May 1994 examination failed to reflect abnormalities upon which to predicate a low back disorder diagnosis.  

Furthermore, based on the Veteran's in-service back treatment and reported continuity of symptomatology since service, the Board remanded the Veteran's claim to afford him a related VA examination and medical opinion.  The requested examination was conducted in May 2011; however, after performing a physical examination of the Veteran and reviewing relevant radiological studies, the examiner failed to diagnose the Veteran with a current low back disorder, characterizing the Veteran as having a normal spinal examination.

The Board acknowledges the Veteran's reports of experiencing pain in his low back.  However, pain is not analogous with disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, appeal dismissed in part sub nom., Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (dismissing challenge to the issue whether pain, alone, can be considered a disability).  

Thus, as the evidence of record fails to reflect a currently-diagnosed low back disorder, a basis upon which to grant service connection has not been presented.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a present disability, there can be no valid claim).  Accordingly, the Veteran's appeal of this issue is denied.

Turning next to the Veteran's service connection claims for bilateral knee disorders, the Veteran's service treatment records reflect that he sustained a left knee injury during service when playing basketball and sought medical treatment in March 1989, reportedly nine days after the injury, at which time he evidenced knee swelling and reported a history of locking episodes.  

The Veteran has also reported experiencing bilateral knee pain continuously since service, and the Board finds the Veteran's reported continuity of symptomatology to be credible, as the Veteran reported bilateral pain and sought service connection for a related bilateral knee disorder in 1994, several months after his discharge from service.  Moreover, the Veteran's post-service treatment records document the Veteran's report of experiencing ongoing bilateral knee pain.  Accordingly, the Board will afford the Veteran's report of experiencing continuous bilateral knee pain since service great probative weight.

Furthermore, the Veteran is currently-diagnosed with bilateral knee osteoarthritis, as reflected in July 2010 magnetic resonance imagining (MRI) reports and his May 2011 VA joint examination report.  While the VA examiner performing this 2011 examination failed to relate the Veteran's currently-diagnosed knee disorders to service, the Board finds that the rationale supporting this medical opinion is insufficient, as it fails to consider the Veteran's reported continuity of symptoms since service, which were reported by the Veteran during his examination and documented in his claims file and treatment records.  (Notably, the Board specifically requested that the examiner consider this reported continuity of symptomatology when requesting this examination in 2011.)  Rather, the VA examiner relied on the various presumed injuries that the Veteran would have sustained during his post-service career.  However, this reliance on post-service history does not consider the Veteran's credible reports of experiencing bilateral knee pain very soon after service.  Thus, the Board will afford this VA medical opinion little probative weight.

As such, the more probative evidence of record includes the Veteran's documented in-service left knee injury, credible reports of experiencing bilateral knee pain continuously since service, and currently-diagnosed bilateral knee disorders of osteoarthritis.  Accordingly, a basis has been presented for granting service connection for osteoarthritis of the left and right knees, and the Veteran's appeal of these claims is therefore granted.


ORDER

A disability rating in excess of 10 percent for service-connected hypertension is denied.

Service connection for a low back disorder is denied.

Service connection for left knee osteoarthritis is granted.

Service connection for right knee osteoarthritis is granted.




REMAND

The Board finds that further development is warranted before the Veteran's service connection claims for bilateral eye disorders, bilateral foot disorders, bilateral shoulder disorders, diabetes mellitus, a headache disorder, a disorder manifested by insomnia, a gastrointestinal disorder (claimed as GERD), and a disorder manifested by chronic fatigue (claimed as chronic fatigue syndrome) may be adjudicated.

As to the Veteran's bilateral eye disorder claims, the record reflects that during his May 2011 VA examination (provided to the Veteran pursuant to the Board's February 2011 remand directives), the Veteran was diagnosed with a number of eye disorders, including bilateral pingueculae and bilateral diabetic retinopathy.  The examiner stated that the Veteran's pingueculae causes intermittent blurred vision and is associated with aging and a history of sun exposure; therefore, the examiner opined that this condition is unrelated to the Veteran's military service.  However, when forming this opinion, the examiner did not comment on the July 1982 in-service optometric treatment record reflecting the Veteran's complaint of experiencing a burning eye sensation during sun exposure for the prior month, as well as a corresponding diagnosis of photophobia.  Moreover, the examiner did not comment on to what extent the Veteran's presumed in-service sun exposure could have contributed to the development of his pingueculae, nor did the examiner acknowledge the Veteran's reports of continuity of a visual impairment since service.  The Board notes that the Veteran's assertion of continuity of symptomatology is corroborated by evidence reflecting that he affirmed a history of eye trouble on separation from service and filed a service connection claim for a bilateral eye disorder in 1994, within one year of his separation from service.  Accordingly, the Board finds that the Veteran's claim must be remanded to obtain an addendum medical opinion that addresses the relevant evidence of record and that is supported by a sufficient rationale.  

Moreover, as discussed below, the Board is remanding the issue of entitlement to service connection for diabetes mellitus; accordingly, the disposition of entitlement to service connection for the Veteran's currently-diagnosed bilateral eye disorder of diabetic retinopathy must be deferred pending this development.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

As to the Veteran's bilateral foot disorder claims, the Board remanded these claims in 2011 after determining that the Veteran's November 2008 VA examination was insufficient.  Specifically, while the 2008 VA examiner noted findings consistent with flexor tendonitis, the examiner failed to provide an opinion regarding the relationship between any such related diagnosis and service.  As such, he was afforded a new VA examination in May 2011, during which the examiner did not address the etiology of the flexor tendonitis noted during the 2008 examination, but rather addressed whether the Veteran had any residual disability related to his foot disorders diagnosed during service.  The examiner also addressed the etiology of the sole foot disorder diagnosed during this 2011 examination, pes planus.  

However, as flexor tendonitis was noted to be present during the appeal period, an opinion regarding any potential relationship between this disorder and service must be obtained.   See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).  Thus, a retrospective medical opinion regarding the etiology of the Veteran's flexor tendonitis, as observed during his 2008 VA examination, must be obtained.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period). 

Moreover, as the 2011 VA examiner linked the Veteran's currently-diagnosed pes planus to his obesity, and as the Veteran's service treatment records reflect that he was deemed to be obese during service, a medical opinion exploring the impact on the Veteran's in-service obesity on his current pes planus should also be obtained.

With regard to the Veteran's diabetes mellitus claim, the record reflects that the Veteran was diagnosed with this condition in 2003, several years after service.  However, the Veteran contends that he has experienced this condition since service and that it was undiagnosed for many years.  Indeed, the June 2003 VA treatment record first reflecting the Veteran's diagnosis of diabetes mellitus notes that the Veteran had an elevated blood glucose reading in 1998.  Moreover, the Veteran's service treatment records reflect elevated glucose levels detected in urinalysis results from March 1984, May 1989, and March 1992, as well as trace ketones detected in a March 1989 urinalysis.  Furthermore, elevated glucose levels were detected in a post-service May 1994 urinalysis administered in conjunction with the Veteran's May 1994 VA general medical examination.  As such, an etiological opinion should be obtained to determine if the Veteran's currently-diagnosed diabetes mellitus is related to service.  See McLendon, 20 Vet. App. 79. 

As an aside, the Board acknowledges the Veteran's contention that his service-connected hypertension has either contributed to his development of diabetes mellitus or permanently aggravated his condition.  However, as an opinion exploring this theory of secondary service connection is contained in the Veteran's May 2011 VA hypertension examination, a new opinion need not be sought.

With regard to the Veteran's right shoulder disorder claim, he was diagnosed with adhesive capsulitis of the right acromioclavicular joint during his November 2008 VA joints examination, and the VA examiner opined that this diagnosed right shoulder disorder was likely the result of the Veteran's poorly-controlled diabetes mellitus.  Thus, adjudication of the Veteran's right shoulder disorder service connection claim must be deferred pending the adjudication of his diabetes mellitus service connection claim.  See Tyrues, 23 Vet. App. at 177.

With regard to the Veteran's left shoulder disorder claim, the record reflects the Veteran's reports of experiencing left shoulder pain since service.  The Veteran's service treatment records do not reflect any complaints of left shoulder pain or reference any left shoulder injuries, and the record reflects after experiencing a work-related left shoulder injury in November 2000, the Veteran received a left shoulder x-ray in December 2000.  However, these x-rays (performed only one month after the Veteran's post-service injury) reflected degenerative changes of the Veteran's acromioclavicular joint, thereby suggesting that the Veteran may have had a left shoulder disorder prior to his post-service 2000 injury.  The Board notes that the Veteran has not been afforded a VA examination with regard to his left shoulder disorder service connection claim, and the Board finds that this evidence is sufficient to trigger VA's duty to provide him with such an examination.  See McLendon, 20 Vet. App. 79. 

With regard to the Veteran's GERD service connection claim, the Veteran's medical treatment of record does not reflect a current diagnosis of GERD; however, the symptoms of gastrointestinal disorders are largely capable of lay observation, and the Veteran has credibly reported experiencing these symptoms since service.  Moreover, the Veteran's service treatment records reflect numerous gastrointestinal complaints, as the Veteran underwent an in-service surgery to treat the bowel obstruction he developed during service, which was determined to result from abdominal adhesions stemming from his pre-service appendectomy.  (Indeed, the Veteran is service-connected for the residual abdominal scar from this in-service surgery.)  The Veteran's service treatment records reflect that he reported epigastric and abdominal pain March 1983, prior to his surgery that same month, as well as vague abdominal pain, deemed to be of an uncertain etiology, in July 1987.  Moreover, the Veteran affirmed experiencing stomach trouble on separation from service.  Thus, the Board finds that the evidence of record is sufficient to trigger VA's duty to provide the Veteran with a VA examination and related medical opinion addressing the etiology of any diagnosed gastrointestinal disorder, to include the Veteran's claimed condition of GERD or any residual disability resulting from his in-service bowel obstruction and related surgery.

With regard to the Veteran's chronic fatigue syndrome claim, the Board notes that he is not currently diagnosed with this disorder or any disorder manifested by chronic fatigue.  However, his service treatment records reflect his reports of experiencing fatigue during service, as documented in April 1992 and January 1993.   Moreover, the Board finds that the Veteran's reports of experiencing on-going chronic fatigue since service are credible, as his report is uncontroverted by any evidence of record.  As such, the Veteran should be afforded a VA examination and related medical opinion to determine whether he currently has chronic fatigue syndrome, or any other disorder manifested by chronic fatigue, that had its onset in or is otherwise related to service.  See McLendon, 20 Vet. App. 79.  

With regard to the Veteran's claim of service connection for a disorder manifested by insomnia and a headache disorder, the Board notes that he does not have a current diagnosed disability linked to either claim.  However, these conditions are also capable of lay observation, and the Veteran has credibly reported experiencing both insomnia and chronic headaches since service.  (The Board acknowledges that the Veteran's service treatment records contain a February 1993 treatment record in which the Veteran reports that he was not experiencing  a headache on the day of that treatment; however, this singular report does not undermine the Veteran's reported chronology of having experienced headaches at other times during service.)  As such, the Board finds that the Veteran should be provided with an appropriate VA examination(s) and related medical opinions to determine if he has a chronic headache disorder or a disorder manifested by insomnia that is related to service.  Furthermore, the Board finds that a medical opinion addressing whether there is a relationship between any diagnosed headache disorder and the Veteran's service-connected hypertension should also be obtained, as the Veteran reported that he experienced headaches as a symptom of his hypertension during his 2011 VA hypertension examination.

Additionally, the Veteran's recent VA treatment records should be obtained and associated with the record.  The Veteran's VA treatment records were last associated with his claims file in February 2012, as reflected in Virtual VA.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.   Associate any pertinent, outstanding records, to specifically include the Veteran's VA treatment records from February 2012 to the present.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service problems related to his eyes, shoulders, feet, fatigue, insomnia, diabetes mellitus, gastrointestinal problems, or headaches.  He should be provided an appropriate amount of time to submit this lay evidence.  

3.  After associating the above evidence, send the Veteran's claims folder to the examiner who conducted the May 2011 VA ophthalmologic examination (or if the examiner is no longer available, a suitable replacement) to request that he prepare an addendum to his report.  The Veteran need not be re-examined unless an examination is deemed necessary.  If a physical examination is deemed necessary, all indicated testing should be accomplished. 

The claims files should be made available to and reviewed by the examiner.  The examiner should then opine as to whether it is at least as likely as not that the Veteran's bilateral pingueculae had its onset in or is otherwise related to service.  In offering this assessment, the examiner must acknowledge and discuss the lay evidence of record relating to the onset of the Veteran's perceived eye disorders, as well as the 1982 in-service optometric treatment record and the Veteran's presumed sun exposure during service.

The examiner should provide a complete rationale for any opinion expressed.  If it is determined that a medically-sound opinion cannot be rendered without resorting to speculation, an explanation as to why that is so, to include the missing facts necessary to render a non-speculative opinion, should be provided.

4.  Provide the Veteran's claims folder to the examiner who conducted the May 2011 VA foot examination (or if the examiner is no longer available, a suitable replacement) to request that he prepare an addendum to his report.  The Veteran need not be re-examined unless an examination is deemed necessary.  If a physical examination is deemed necessary, all indicated testing should be accomplished. 

The claims files should be made available to and reviewed by the examiner.  The examiner should then opine as to whether it is at least as likely as not that the Veteran's flexor tendonitis, noted to be present during his 2008 VA examination, had its onset in or is otherwise related to service.  The examiner should further opine whether it is at least as likely as not that the Veteran's current pes planus, diagnosed during his 2011 VA examination, is related to his documented in-service obesity.  In offering these opinions, the examiner must acknowledge and discuss the lay evidence of record relating to the onset of the Veteran's foot disorders.

The examiner should provide a complete rationale for any opinion expressed.  If it is determined that a medically-sound opinion cannot be rendered without resorting to speculation, an explanation as to why that is so, to include the missing facts necessary to render a non-speculative opinion, should be provided.

5.  Schedule the Veteran for an appropriate VA examination to determine the onset of his currently-diagnosed diabetes mellitus.  The claims files should be made available to and reviewed by the examiner.  Specifically, the examiner is asked to review and consider the Veteran's elevated glucose levels detected in urinalysis results from March 1984, May 1989, and March 1992, as well as trace ketones detected in a March 1989 urinalysis; elevated glucose levels detected in a post-service May 1994 urinalysis administered in conjunction with the Veteran's May 1994 VA general medical examination; and the 2003 VA treatment record's reference to the Veteran's elevated glucose in 1998.  

After reviewing the claims file, considering his reported medical history, and conducting a relevant examination of the Veteran, the examiner should opine whether it is at least as likely as not that the Veteran's currently-diagnosed diabetes mellitus had its onset in or is otherwise related to service.  

The examiner should provide a complete rationale for any opinion expressed.  If it is determined that a medically-sound opinion cannot be rendered without resorting to speculation, an explanation as to why that is so, to include the missing facts necessary to render a non-speculative opinion, should be provided.

6.  Schedule the Veteran for an appropriate VA examination to address the etiology of his left shoulder disorder.  The claims files should be made available to and reviewed by the examiner.  Specifically, the examiner is asked to review and consider the Veteran's report of experiencing bilateral shoulder pain during service, his treatment for a November 2000 post-service left shoulder injury, and the December 2000 left shoulder x-rays reflecting that the Veteran already had degenerative left shoulder changes.

After reviewing the Veteran's claims file, considering his reported medical history, and conducting a relevant examination of the Veteran, the examiner should opine whether it is at least as likely as not that any currently-diagnosed left shoulder disorder had its onset in or is otherwise related to service.  

The examiner should provide a complete rationale for any opinion expressed.  If it is determined that a medically-sound opinion cannot be rendered without resorting to speculation, an explanation as to why that is so, to include the missing facts necessary to render a non-speculative opinion, should be provided.

7.  Provide the Veteran with an appropriate VA examination(s) to address the etiology of any currently-diagnosed disorder(s) manifested by chronic fatigue, insomnia, and chronic headaches.  The claims files should be made available to and reviewed by the examiner.  Specifically, the examiner is asked to review and consider the Veteran's report of experiencing chronic fatigue, insomnia, and headaches since service, as well as his in-service treatment records reflecting his reports of experiencing fatigue.

After reviewing the Veteran's claims file, considering his reported medical history, and conducting a relevant examination of the Veteran, the examiner should opine whether it is at least as likely as not that any currently-diagnosed disorders manifested by chronic fatigue, insomnia, and/or chronic headaches had its onset in or is otherwise related to service.  

The examiner is also asked to opine whether it is at least as likely as not that any currently-diagnosed headache disorder is related to the Veteran's service-connected hypertension, as the Veteran reported experiencing hypertension-related headaches during his 2011 VA hypertension examination.

The examiner should provide a complete rationale for any opinion expressed.  If it is determined that a medically-sound opinion cannot be rendered without resorting to speculation, an explanation as to why that is so, to include the missing facts necessary to render a non-speculative opinion, should be provided.

8.  Thereafter, readjudicate the Veteran's service connection claims.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) that addresses actions taken since the issuance of the last SSOC and given the opportunity to respond.   The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


